DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-14 recite the limitation "the system" in their respective preambles.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation " two respective resilient elongated members disposed in third respective ones of the lumens".  The antecedent basis for this limitation is confusing since it is unclear how/whether it is related to the previously-recited “respective elongated members disposed in second respective ones of the lumens”.  Appropriate correction is required.
Claims 7 and 9 are found to be indefinite because Examiner is unsure of the scope of the limitation “the catheter includes at least three of the cables” (in view of the parent claim).  It appears as though these claims should recite something along the lines of “the plurality of cables comprises at least three cables”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar, U.S. 2015/0148877 (hereinafter Thakkar) in view of Leeflang, U.S. 11,305,092 (hereinafter Leeflang).
Regarding claims 1 and 11, Thakkar discloses (note figs. 1A-3B) a catheter comprising:  a shaft assembly (10) having a proximal end and a distal end, which comprises a deflectable segment (note fig. 5) including lumens running longitudinally in the deflectable segment (note fig. 2); multiple electrodes (36) disposed at the distal end of the shaft assembly; a connector (see proximal end of catheter in fig. 5) disposed at the proximal end of the shaft assembly for coupling to processing circuitry; a plurality of cables (note figs. 3B and 4D) disposed in first respective ones of the lumens, each cable electrically coupled to the connector and a respective group of the electrodes (note paragraphs 68-69), wherein each cable comprises: a bundle of individually insulated wires (45’s), each wire connected to a respective one of the electrodes in the respective group (note paragraph 69); and an ‘electrical shielding’ (42) surrounding the bundle; the respective lumens being sized to allow longitudinal movement of the respective cables therein (during construction; also note paragraph 90); respective elongated members (‘122’ – note fig. 18C) disposed in second respective ones of the lumens (132/134), and connected to the distal end (note paragraphs 113 and 116); and a ‘manipulator’ (necessarily – note paragraph 114) connected to the elongated members and configured to actuate the distal end via the elongated members.  However, Thakkar fails to explicitly disclose an electrically insulating jacket surrounding the electrical shielding.  Leeflang teaches a similar catheter having lumens therein that are lined with a lubricious electrically insulating ‘jacket’ (note use of PTFE in col. 10, line 12) in order to reduce friction during introduction/insertion, thereby resulting in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the catheter of Thakkar to comprise an electrically insulating (PTFE) jacket surrounding the electrical shielding (i.e., lining the corresponding lumens) in order to increase safety and efficiency.     
Regarding claims 2 and 4, Thakkar discloses (see above – as best understood by Examiner) a catheter necessarily comprising the claimed ‘manipulator-elongated member’ configuration (note paragraph 114).
Regarding claim 3, Thakkar discloses (see above) a catheter wherein the distal end comprises an ‘assembly’ (region having windows ‘16’) on which the multiple electrodes are necessarily ‘disposed’, at least one of the elongated members being ‘coupled’ to the assembly, the manipulator being configured to ‘deploy’ the assembly (i.e., navigate it into a region of the body) via the at least one elongated member.
Regarding claims 5, 6, and 8, Thakkar discloses (see above) a catheter having a deflectable segment with cables therein, each cable comprising a plurality of insulated wires.  However, Thakkar fails to explicitly disclose a catheter having the claimed dimensions and number of wires.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the catheter of Thakkar accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, it should be noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 7 and 9, Thakkar discloses (see above, as best understood by Examiner) a catheter wherein the plurality of cables comprises at least three cables (note fig. 4D).
Regarding claim 12, Thakkar discloses (see above) a catheter wherein the deflectable segment comprises a thermoplastic elastomer (note paragraphs 61 and 126).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar in view of Leeflang as applied to claims 1-9, 11, and 12 above, and further in view of Sanders, U.S. 2005/0119650 (hereinafter Sanders).
Regarding claim 10, Thakkar discloses (see above) a catheter having cables therein, each cable comprising a plurality of insulated wires and a conductive electrical shielding therearound.  However, Thakkar fails to explicitly disclose a catheter that further comprises tape wrapped around the bundle of wires and underneath the shielding.  Sanders teaches (note fig. 17C) a catheter having a bundle of insulated wires (1238a-c) with multiple securing members (especially ‘1252’) wrapped therearound (note paragraphs 160 and 161), in order to prevent unwanted movement of the wires and increase safety.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the catheter of Thakkar to comprise an additional securing member wrapped around the bundle of wires (and underneath the shielding) in order to prevent unwanted wire movement and increase safety.  While this modified device fails to expressly teach a securing member that comprises ‘tape,’ it is well known in the art that these different ‘securing configurations’ are widely considered to be interchangeable.  Furthermore, Applicant has failed to provide this specific design with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the catheter of Thakkar to utilize tape as a securing member.  This is because this modification would have merely comprised a simple substitution of interchangeable ‘securing configurations’ in order to produce a predictable result (see MPEP 2143).   
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar in view of Leeflang as applied to claims 1-9, 11, and 12 above, and further in view of Esch, U.S. 2015/0272654 (hereinafter Esch).
Regarding claim 13, Thakkar discloses (see above) a catheter having cables therein, each cable comprising a plurality of insulated wires and a conductive electrical shielding therearound.  However, Thakkar fails to explicitly disclose a catheter with conductive electrical shielding that comprises a non-overlapping wire spiral.  Esch teaches (note fig. 12) a catheter having a shielded bundle of wires, wherein the shielding may comprise a variety of different configurations (including a helically-wrapped wire – note paragraph 69).  It is well known in the art that these different ‘shielding configurations’ are widely considered to be interchangeable (as seen in Esch).  Furthermore, Applicant has failed to provide this specific design with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the catheter of Thakkar to comprise any of a variety of different shielding configurations (including the claimed configuration).  This is because this modification would have merely comprised a simple substitution of interchangeable ‘shielding configurations’ in order to produce a predictable result (see MPEP 2143). 
Regarding claim 14, Thakkar discloses (see above) a catheter having cables therein, each cable comprising a plurality of insulated wires and a conductive electrical shielding therearound.  However, Thakkar fails to explicitly disclose a catheter comprising a conductive electrical shielding constructed from the claimed material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the catheter of Thakkar accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794